Case 1:19-cv-20979-RAR Document 65-6 Entered on FLSD Docket 05/27/2019 Page 1 of 15




                          EXHIBIT 6
Case 1:19-cv-20979-RAR Document 65-6
                                37-6 Entered on FLSD Docket 05/27/2019
                                                            04/05/2019 Page 2
                                                                            5 of 15
Case 1:19-cv-20979-RAR Document 65-6
                                37-6 Entered on FLSD Docket 05/27/2019
                                                            04/05/2019 Page 3
                                                                            7 of 15
Case 1:19-cv-20979-RAR Document 65-6
                                37-6 Entered on FLSD Docket 05/27/2019
                                                            04/05/2019 Page 4
                                                                            8 of 15
Case 1:19-cv-20979-RAR Document 65-6
                                37-6 Entered on FLSD Docket 05/27/2019
                                                            04/05/2019 Page 5
                                                                            9 of 15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document37-6
                                65-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket04/05/2019
                                                           05/27/2019 Page
                                                                      Page10
                                                                           6 of
                                                                             of15
                                                                                15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document37-6
                                65-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket04/05/2019
                                                           05/27/2019 Page
                                                                      Page11
                                                                           7 of
                                                                             of15
                                                                                15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document37-6
                                65-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket04/05/2019
                                                           05/27/2019 Page
                                                                      Page12
                                                                           8 of
                                                                             of15
                                                                                15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document37-6
                                65-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket04/05/2019
                                                           05/27/2019 Page
                                                                      Page13
                                                                           9 of
                                                                             of15
                                                                                15
Case 1:19-cv-20979-RAR Document 65-6
                                37-6 Entered on FLSD Docket 05/27/2019
                                                            04/05/2019 Page 10
                                                                            14 of 15
Case 1:19-cv-20979-RAR Document 65-6
                                37-6 Entered on FLSD Docket 05/27/2019
                                                            04/05/2019 Page 11
                                                                            15 of 15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document65-6
                                37-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/27/2019
                                                           04/05/2019 Page
                                                                      Page12
                                                                           1 of
                                                                             of15
                                                                                15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document65-6
                                37-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/27/2019
                                                           04/05/2019 Page
                                                                      Page13
                                                                           2 of
                                                                             of15
                                                                                15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document65-6
                                37-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/27/2019
                                                           04/05/2019 Page
                                                                      Page14
                                                                           3 of
                                                                             of15
                                                                                15
Case
Case1:19-cv-20979-RAR
     1:19-cv-20979-RAR Document
                       Document65-6
                                37-6 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/27/2019
                                                           04/05/2019 Page
                                                                      Page15
                                                                           4 of
                                                                             of15
                                                                                15
